UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6087


WILLIAM T. JONES, JR.,

                Petitioner - Appellant,

          v.

R.C. MATHENA, Mr., Warden, Keen Mountain Corr. Ctr.,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00056-gec-mfu)


Submitted:   June 29, 2010                 Decided:    July 19, 2010


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William T. Jones, Jr., Appellant Pro Se. Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William T. Jones, Jr., seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition       and    denying       reconsideration.                 The       orders    are     not

appealable       unless        a    circuit          justice        or     judge        issues     a

certificate          of    appealability.              See     28    U.S.C.          § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the       merits,   a     prisoner      satisfies          this      standard     by

demonstrating          that    reasonable            jurists     would         find     that     the

district       court’s      assessment       of      the     constitutional             claims    is

debatable      or     wrong.        Slack    v.       McDaniel,          529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at   484-85.          We    have    independently            reviewed          the    record     and

conclude       that       Jones     has    not       made      the       requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3